DAVIS, J.
The action is brought to recover a balance of $124.09 claimed to be due for work, labor, and services, and materials furnished. The answer was in effect a general denial, and contained a counterclaim for $225 for breach of contract and improper performance of the work. The questions litigated were questions purely of fact, as to which there was conflicting evidence. There was sufficient evidence to sustain the decision of the Justice presiding at the trial below, and I see no reason why the judgment should be interfered with. Judgment affirmed, with costs. All concur.